 



Exhibit 10.46
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
     If you choose to accept Avanir Pharmaceuticals’ (“the Company”) Severance
Package, please sign and return this Agreement to Jesus Varela, Director of
Human Resources, by no later than 5:00 p.m. on 29 June 2007. You may scan and
e-mail the signed Agreement to Jesus Varela at jvarela@avanir.com and mail the
original to him at the Company’s offices at 101 Enterprise, Suite 300, Aliso
Viejo, California 92656, telephone 949.389.6747.
RECITALS
     WHEREAS, Jagadish Sircar (“Employee”) will conclude his employment with the
Company (collectively the “Parties”), as described herein;
     WHEREAS, after the conclusion of Employee’s employment with the Company,
the Employee wishes to serve as a consultant to the Company, and the Company
wishes to retain the Employee as a consultant, on the terms and conditions
described herein; and
     WHEREAS, each of the Parties to this Agreement desires an amicable
separation of the Employee’s employment with the Company, and to resolve any and
all claims, disputes, issues, or matters that were asserted or could be
asserted;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
(a) Termination Date
     Employee’s employment with the Company will terminate effective 29
June 2007 (the “Termination Date”);
(b) Consulting Services
     Employee agrees to provide to the Company consulting services, defined
below, as an independent contractor for a term of six (6) months following the
Termination Date (the “Consulting Period”) at any reasonable times requested by
the Company; provided that the Company shall not require the Employee to provide
any such services to an extent that would unreasonably interfere with the
Employee’s search for employment or with any subsequent employment. Such
services include, but are not limited to, providing advice and assistance
pertaining to research collaborations and patent portfolio, special projects,
conference/meeting appearances or any other matter consistent with the
Employee’s background, skills and experience, as requested by Keith Katkin,
President & Chief Executive Officer (the “Consulting Services”). Such Consulting
Services shall be limited to a maximum of one (1) full day per week. As
compensation for providing Consulting Services during the Consulting Period,
Employee will receive $1,000.00 per week payable by the Company within thirty
(30) days following its receipt of an invoice for the Work. The Company shall
reimburse Employee for reasonable expenses, including travel expenses, incurred
on behalf of the Company during the Consulting Period, provided that such
expenses are approved in advance and substantiated in accordance with Company
policies. Employee understands and agrees that his obligations to the Company
under the Employee Invention Assignment, Patent and Confidential Information
Agreement entered into between Employee and the Company on 15

 



--------------------------------------------------------------------------------



 



May 1996, a copy of which is attached to this Agreement, shall continue through
the Consulting Period. The Consulting Period will terminate on 31 December 2007
unless extended upon mutual agreement.
     If, at any time within the Consulting Period, the Company enters into a
definitive agreement with a strategic partner pertaining to the development
and/or commercialization of AVP-13358, Xenerex™, and/or RCT, Employee shall be
entitled to an incentive payment in an amount equal to $15,000.00 (the
“Incentive Payment”) for each transaction. In addition, Employee shall be
entitled to an incentive payment in an amount equal to $5,000.00 for each
additional cytokine inhibitor that is included within the same, or different,
definitive agreement. The Incentive Payment(s) shall be made to Employee within
five (5) days following the execution of the definitive agreement(s) which
triggered such Incentive Payment(s). Employee acknowledges and agrees that the
Company shall withhold appropriate federal, state, local (and foreign, if
applicable) income and employment taxes from the Incentive Payment(s).
(c) Severance
   In exchange for agreeing to be bound by the terms of this Agreement, the
Company will provide Employee with the following payments and incentives to
which he otherwise would not be entitled:

  a)   The Company will make a cash severance payment to Employee in an amount
equal to thirty-nine (39) weeks of Employee’s current base salary, less all the
required withholdings and taxes, payable in a lump sum.     b)   If Employee
chooses to elect continuation of coverage under the federal law known as COBRA,
the Company will continue to pay his medical, dental and vision premiums through
31 March 2008, unless Employee becomes eligible for coverage under another group
insurance plan before that date, at which time the Company’s payment obligations
would terminate. Effective 01 April 2008, COBRA payments become Employee’s sole
responsibility.     c)   Right Management Consultants will be available to
Employee for the purpose of providing executive outplacement services, provided
that Employee begins utilizing such services no later than two (2) months after
the date of this Agreement. Included in the outplacement services offered will
be:

  •   Coaching with an Executive Career Management Consultant     •   Logistics
and Support with an Office     •   Unlimited Access Right Management’s Learning
Center     •   Marketplace Resources     •   Computer, Phone

The payments described in this Section will become due one business day after
the Date of Irrevocability (defined below), provided that Employee complies with
his obligations under this Agreement.
(d) Release
     (1) Employee for himself and his heirs, agents, assigns, executors,
successors and each of them, unconditionally, irrevocably and absolutely
releases and discharges the Company, and any parent and subsidiary corporations,
divisions, and affiliated corporations, partnerships or other affiliated
entities of the Company, past and present, as well as the Company’s employees,
officers, directors, agents, predecessors, successors and assigns (collectively
“Released Parties”) from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with the Company, the
termination of his employment, and

2



--------------------------------------------------------------------------------



 



all other losses, liabilities, claims, demands and causes of action, known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with Employee’s employment with the Company and the
termination of that employment. This release is intended to have the broadest
possible application permitted by law and includes, but is not limited to, any
tort, contract, common law, constitutional or statutory claims (including,
without limitation, claims under the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, Older Workers Benefit Protection Act and Age
Discrimination in Employment Act, California Fair Employment and Housing Act,
state or local fair employment practices laws or ordinances, and state or
federal plant closing laws) and all claims for attorneys’ fees, costs and
expenses. Notwithstanding the foregoing, this release shall not serve as a
waiver of Employee’s rights to (i) vested benefits such as in the Avanir
Pharmaceuticals Employee Savings and Protection Plan, (ii) workers compensation
benefits, (iii) statutorily-required indemnification under California Labor Code
Section 2802 or any comparable provisions of other states’ laws, or (iv) any
other benefits or claims that cannot be released as a matter of law.
     (2) Employee declares and represents that he intends this Agreement to be
complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and, regardless of the adequacy or
inadequacy of the consideration, the Parties intend the release to be final and
complete. The Parties execute this release with the full knowledge that this
release covers all possible claims against the Released Parties, to the fullest
extent permitted by law.
     (3) Employee acknowledges that the Company has advised him to review this
Agreement with an attorney before signing it. Employee has 21 days within which
to review and consider this Agreement before signing it, which period may be
waived. Should Employee decide not to use the entire 21 days, he knowingly and
voluntarily waives any claim that he was not in fact given that period of time
or did not use the entire 21 days to consult an attorney and/or consider this
Agreement. Employee may revoke the Agreement for up to 7 calendar days after
signing it, which period may not be waived, and this Agreement shall not become
effective or enforceable until the revocation period has passed (such date of
effectiveness being the “Date of Irrevocability”). Any revocation of this
Agreement must be in writing addressed to and received by Human Resources on
behalf of the Company no later than 5:00 p.m. on the 7th day after Employee
signs it. If Employee revokes this Agreement, he will not receive any of the
benefits described in this Agreement. This Agreement does not waive or release
any rights or claims Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement.
(e) Acknowledgement of Understanding
     Employee and the Company acknowledge that they may discover facts or law
different from, or in addition to, the facts or law that they know or believe to
be true with respect to the claims released in this Agreement and agree,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them. Employee and the Company expressly acknowledge
and agree that Employee’s rights under Section 1542 of the California Civil Code
and any comparable provisions of other states’ and federal law are expressly
waived. That section provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
(f) Pursuit of Released Claims
     Employee represents that, as of the date of this Agreement, he has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Released Parties in any court or with

3



--------------------------------------------------------------------------------



 



any governmental agency. Employee further agrees that, to the fullest extent
permitted by law, he will not prosecute, nor allow to be prosecuted on his
behalf, in any court, whether state or federal, any claim or demand of any type
related to the matters released above, it being the intention of Employee that
with the execution of this release, Released Parties will be absolutely,
unconditionally and forever discharged of and from all obligations to or on
behalf of Employee related in any way to the matters discharged herein. Employee
further represents that he has not assigned any claim he may have against
Released Parties to any other person or entity. Nothing in this Agreement
affects Employee’s right to file a charge or complaint with the Equal Employment
Opportunity Commission (EEOC).
(g) Return of Company Property
     By signing this Agreement, Employee represents and warrants that he will
have returned to the Company on or before 29 June 2007, all Company property,
including all originals and copies of documents removed from the Company’s
premises at any time during his employment with the Company. Employee will not
be entitled to the Severance Package described in Section (c) herein unless and
until all such property is returned to the Company.
(h) Expense Reimbursement, Vacation Advance Reimbursement
     By signing this Agreement, Employee agrees that all outstanding claims for
reimbursements have been submitted to the Company.
(i) Nondisparagement
     Employee will not make any voluntary statements, written or verbal, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize Released Parties’ business reputation, practices or
conduct.
(j) Arbitration of Disputes and Enforcement of Agreement
     (1) Employee and the Company agree to resolve any claims they may have
against each other or that Employee has with any other Released Party through
final and binding arbitration. This agreement to arbitrate applies to any and
all disputes about the validity, interpretation, or effect of this Agreement or
alleged violations of it and whether a particular claim is covered by this
Agreement (“Arbitrable Claims”). Except as provided in Section (j)(3) below,
arbitration shall be the exclusive remedy for any such claim or dispute, and the
parties expressly waive their rights to a jury trial on any such claim or
dispute. Arbitration shall be conducted in Orange County, California through
JAMS or, if JAMS is not available, through another arbitration provider mutually
acceptable to the parties. However, either party may bring an action in court to
compel arbitration under this Agreement or to enforce an arbitration award. The
Federal Arbitration Act shall govern the interpretation and enforcement of this
section. If a court or arbitrator finds the Federal Arbitration Act does not
govern, then California law shall govern the interpretation and enforcement of
this section.
     (2) In any arbitration, legal proceeding or other proceeding brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs. In addition, should
Employee or the Company attempt to resolve any claim waived by this Agreement or
pursue any Arbitrable Claim by any method other than arbitration (except to the
extent allowed in Section (j)(3) below), the responding party will be entitled
to recover from the initiating party all damages, costs, expenses, and
attorneys’ fees incurred as a result of that breach.
     (3) The requirement to arbitrate disputes shall not preclude Employee from
filing a charge or complaint with the EEOC, including a challenge to the
validity of this Agreement.

4



--------------------------------------------------------------------------------



 



(k) Miscellaneous
     This Agreement sets forth the entire agreement between Employee and the
Company pertaining to the subject matter of this Agreement and supersedes any
previous agreements or understandings between Employee and the Company except
the 15 May 1996 Employee Invention Assignment, Patent and Confidential
Information Agreement (attached hereto) (the “Employee Invention Assignment,
Patent and Confidential Information Agreement”) which remains in full force and
effect and the terms of any outstanding stock options and restricted stock
awards previously granted to Employee under any of the following Company’s
equity incentive plans: 1994 Stock Option Plan, 1998 Stock Option Plan, 2000
Stock Option Plan, 2003 Equity Incentive Plan and 2005 Equity Incentive Plan
(the “Equity Plans”). This Agreement may not be modified or canceled in any
manner except by a writing signed by both Employee and an authorized official of
the Company. Employee acknowledges that the Company has made no representations
or promises to him, other than those in this Agreement. If any provision in this
Agreement is found to be unenforceable, that provision will be enforced to the
greatest extent permitted by law and all other provisions will remain fully
enforceable. This Agreement binds the Parties and their heirs, administrators,
representatives, attorneys, executors, successors, and assigns. This Agreement
shall be construed as a whole according to its fair meaning. It shall not be
construed strictly for or against Employee or the Released Parties. Unless the
context indicates otherwise, the term “or” shall be deemed to include the term
“and” and the singular or plural number shall be deemed to include the other.
This Agreement shall be governed by the law of the State of California,
excluding its laws relating to the choice of laws.
(l) Treatment of Equity Awards
     Nothing in this Agreement shall affect or modify any outstanding equity
award granted to Employee under the Equity Plans. Company and Employee
acknowledge that pursuant to the terms of the Equity Plans, that if Employee
accepts this Agreement and commences service as a consultant immediately after
the Termination Date, that he will have no break in his continuous service to
the Company. As a result, all stock options and restricted stock awards
previously issued to and held by Employee as of the Termination Date will
continue to vest through the duration of the Consulting Period, in accordance
with their existing terms and provisions. If Employee’s service as a consultant
hereunder begins more than one business day after the Termination Date, then the
Employee’s service would be considered terminated under the Equity Plans.
(m) Counterparts
     This Agreement may be executed by facsimile or facsimile signature, and in
separate counterparts, each of which shall be deemed an original but all of
which, when taken together, shall constitute one and the same instrument.
Please read this Agreement and carefully consider all of its provisions before
signing it. This Agreement includes a release of known and unknown claims. This
Agreement also includes an arbitration clause in which both parties waive any
rights they may have to trial by jury with regard to Arbitrable Claims. You may
consider consulting with an attorney before signing this Agreement.
I represent and agree that I have carefully read and fully understand all of the
provisions of this Separation Agreement and Release of Claims and that I am
voluntarily agreeing to those provisions.

5



--------------------------------------------------------------------------------



 



Enclosures:   Employee Invention Assignment, Patent and Confidential Information
Agreement

                 
Date
  6/25/07            /s/ Jagadish Sircar    
 
               
 
          Employee    
 
               
Date
  6/21/07             /s/ Jesus Varela       Director Human Resources    
 
               
 
          Company    

6